            Case 1:18-cv-01939-RDM Document 28 Filed 02/17/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 PROPERTY OF THE PEOPLE, INC., and                    )
 RYAN NOAH SHAPIRO,                                   )
                                                      )
                 Plaintiffs,                          )
                                                      )
        v.                                            )         Case No. 18-1939 (RDM)
                                                      )
 DEPARTMENT OF STATE,                                 )
                                                      )
                 Defendant                            )
                                                      )

                                   JOINT STATUS REPORT

       The parties to this Freedom of Information Act (“FOIA”) matter respectfully submit the

following Joint Status Report pursuant to the Court’s Minute Order of December 17, 2020:

       1.       As indicated previously, the potentially responsive documents at issue in this case

are maintained on a classified network that is inaccessible to employees who are teleworking or

not physically present at a State Department worksite. See ECF No. 21, ¶ 5.

       2.       The State Department is following guidelines for a phased approach for the

resumption of normal government operations, which can begin only after certain epidemiological

“gating criteria” are met on a location-by-location basis. As explained in the parties’ December

15, 2020 joint status report, State entered Phase One of its three-step process for the resumption

of normal operations on June 15, 2020. On July 27, 2020 the Department entered Phase Two.

Between July 27 and November 25, 2020, bureaus were no longer required to maximize telework

but were encouraged to continue maximizing telework and extending telework flexibilities.

However, in light of rising COVID-19 cases across the country, the Department made an initial

announcement on November 25, 2020 that it was reverting to a more restrictive policy, and on

December 21, 2020, announced that it was officially regressing to Phase One, which requires

                                                 1
            Case 1:18-cv-01939-RDM Document 28 Filed 02/17/21 Page 2 of 3




that offices maximize telework. While the Department is still assessing the impact the regression

to Phase One has had on its onsite FOIA litigation staffing, the Department anticipates that this

reversion to maximizing telework will continue to constrain the Department’s ability to process

its FOIA litigation cases, including obtaining internal clearances and external consultations from

elsewhere in the Executive Branch.

       3.       Although not all of the personnel assigned to this case have resumed onsite

operations, enough of those personnel have returned to State Department workspace on at least a

part-time basis that the Department has been able to resume processing Plaintiffs’ request.

       4.       On January 4, 2021, the State Department released 11 responsive records totaling

47 pages to Plaintiff. On February 5, 2021, the State Department released nine responsive

records totaling 37 pages to Plaintiff.

       5.       Pursuant to this Court’s Minute Order of August 14, 2020, the State Department’s

next release of records will occur on March 1, 2020, with subsequent productions to occur on the

first workday of each month, as necessary.



Dated: February 17, 2021

Respectfully submitted,


 /s/ Jeffrey Light                           BRIAN BOYNTON
 JEFFREY LIGHT                               Acting Assistant Attorney General
 D.C. Bar #485360
 Law Office of Jeffrey L. Light              MARCIA BERMAN
 1712 Eye St., NW                            Assistant Branch Director
 Suite 915                                   Federal Programs Branch
 Washington, DC 20006
 (202) 277-6213                               /s/ Joseph J. DeMott
 jeffrey@lawofficeofjeffreylight.com         JOSEPH J. DEMOTT
                                             Trial Attorney (Va. Bar No. 93981)
 Attorney for Plaintiffs                     United States Department of Justice

                                                 2
Case 1:18-cv-01939-RDM Document 28 Filed 02/17/21 Page 3 of 3




                          Civil Division, Federal Programs Branch
                          1100 L Street, N.W.
                          Washington, D.C. 20530
                          Tel: (202) 514-3367
                          Fax: (202) 616-8470
                          Email: joseph.demott@usdoj.gov

                          Counsel for Defendant




                              3
